UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-7026


JERMAINE N. TURNER,

                    Plaintiff - Appellant,

             v.

DR. BOWLES, Dental Hygienist,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00763-LO-MSN)


Submitted: November 21, 2017                                Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jermaine N. Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Virginia prisoner, Jermaine N. Turner, appeals the district court’s order

dismissing, after a 28 U.S.C. § 1915A (2012) review, Turner’s 42 U.S.C. § 1983 (2012)

action alleging Defendant Dr. Bowles, a dental hygienist at Lawrenceville Correctional

Center, violated his constitutional rights. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Turner v. Bowles, No. 1:17-cv-00763-LO-MSN (E.D. Va. filed July 19, 2017 & entered

July 20, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                            2